Case 2:20-cv-00004-JRG Document 116 Filed 08/13/20 Page 1 of 5 PageID #: 1439




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION


 JOE ANDREW SALAZAR,

    Plaintiff,

    v.                                     Civil Action No. 2:20-cv-00004-JRG

 AT&T MOBILITY LLC,                        JURY TRIAL DEMANDED
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

    Defendants

    and

 HTC CORP., and HTC AMERICA, INC.,

    Intervenors.


     PLAINTIFF JOE ANDREW SALAZAR’S REPLY TO DEFENDANTS’ AND
     INTERVENORS’ SUPPLEMENTAL CLAIM CONSTRUCTION RESPONSE
Case 2:20-cv-00004-JRG Document 116 Filed 08/13/20 Page 2 of 5 PageID #: 1440




       Defendants and Intervenors’ supplemental claim construction position belies common

sense and is not supported by law. A rule that would allow for several microprocessors and yet at

the same time require each one of those microprocessors perform each and every function would,

in fact, be the same as limiting the term “a microprocessor” to one microprocessor and the

distinction would be without a difference. Thus, Defendants and Intervenor’s claim that they

“have never argued that ‘a microprocessor’ means a single microprocessor” is false. Their

argument is indeed that a subsequent claim element (in the body of the claim) that has an

antecedent reference (here, “the microprocessor”) to a separate element (in the body of the claim)

preceded by indefinite article “a” (here, “a microprocessor”) negates the general rule that ‘a’ means

one or more. Neither Varma nor Convolve support Defendants’ and Intervenors’ argument.

       The Federal Circuit in Varma 1 simply interpreted the construction of a discrete clause in

the body of a claim (“a statistical analysis request corresponding to two or more selected

investments”) based on the plain language of the claim and the specification. The Court explained

the Board’s error was “plain from the claim phrase at issue” and “the language on its face”

excluded the Board’s interpretation. In re Varma, 816 F.3d 1352, 1362 (Fed. Cir. 2016). Varma’s

“dog” analogy was used to demonstrate the simple logic in the Court’s interpretation of the recited

claim language and does not represent a legal principle that can be applied to the facts at issue

here. Defendants are trying to narrow the interpretation of subsequent claim elements/clauses by

narrowing the construction of a prior claim element that includes the indefinite article “a.” This is

inconsistent with well-established law and was not addressed nor supported by Varma. See, e.g.,




1
   In Varma, the Federal Circuit rejected a Patent Board interpretation of the discrete claim
limitation “a statistical analysis request corresponding to two or more selected investments,” where
the Board had interpreted the claim to allow for two separate requests where each request had just
one selected investment.” In re Varma, 816 F.3d at 1362-63.
Case 2:20-cv-00004-JRG Document 116 Filed 08/13/20 Page 3 of 5 PageID #: 1441




Convolve 2

       This Court’s Freeny decision squarely addresses this precise issue and has been endorsed

by other courts in this district. See, e.g., Freeny v. Fossil Grp., Inc., 2019 WL 2078783, at *14

(E.D. Tex. May 10, 2019); Novartis Vaccines & Diagnostics, Inc. v. Wyeth & Wyeth Pharm., Inc.,

2011 WL 3880552, at *2-3 (E.D. Tex. Sept. 2, 2011); Automated Bus. Companies v. ENC Tech.

Corp. 2009 WL 3674507, at *11-12 (S.D. Tex. Oct. 30, 2009). Accordingly, Defendants’ and

Intervenors’ proposed construction should be rejected.




2
  As detailed in Plaintiff’s supplemental claim construction brief, Convolve makes clear that
“absent a clear intent in the claims themselves, the specification, or the prosecution history, we
interpret ‘a processor’ as ‘one or more processors.’” Convolve, Inc. v. Compaq Computer Corp.,
812 F.3d 1313, 1320-21 (Fed. Cir. 2016) (emphasis added). Defendants and Intervenors do not
challenge this principle.



                                                3
Case 2:20-cv-00004-JRG Document 116 Filed 08/13/20 Page 4 of 5 PageID #: 1442




                                          Respectfully submitted,

                                          /s/Geoff Culbertson
                                          Geoffrey Culbertson
                                          TX Bar No. 24045732
                                          gpc@texarkanalaw.com
                                          Kelly Tidwell
                                          TX Bar No. 20020580
                                          kbt@texarkanalaw.com
                                          PATTON, TIDWELL &
                                          CULBERTSON, LLP
                                          2800 Texas Boulevard
                                          Texarkana, Texas 75503
                                          Telephone: 903-792-7080
                                          Fax: 903-792-8233

                                          Dariush Keyhani (Lead Attorney)
                                          District of Columbia Bar No. 1031500
                                          (pro hac vice)
                                          Frances H. Stephenson
                                          New York registration No. 5206495
                                          (pro hac vice)
                                          Keyhani LLC
                                          1050 30th Street NW
                                          Washington, DC 20007
                                          Telephone: (202) 748-8950
                                          Fax: (202) 318-8958
                                          dkeyhani@keyhanillc.com
                                          fstephenson@keyhanillc.com

                                          Attorneys for Plaintiff




                                      4
Case 2:20-cv-00004-JRG Document 116 Filed 08/13/20 Page 5 of 5 PageID #: 1443




                               CERTIFICATE OF SERVICE


       The undersigned certifies that the foregoing document was filed electronically in

compliance with the Federal Rules of Civil Procedure. All other counsel of record not deemed to

have consented to electronic service were served with a true and correct copy of the foregoing by

U.S. Mail, CMRRR on this 13th day of August, 2020.

                                                    /s/Geoff Culbertson
                                                    Geoffrey Culbertson




                                               5
